Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 1 of 11 PageID #: 940




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                 )
ZACHARY J. BELT,                                 )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )           Case No. 4:20-CV-00174-NCC
                                                 )
ANDREW M. SAUL,                                  )
Acting Commissioner of Social Security           )
                                                 )
         Defendant.                              )

                               MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner denying the application of Zachary J. Belt (“Plaintiff”) for disability

insurance benefits (“DIB”) under Title II of the Social Security Act (“the Act”), 42 U.S.C.

§§ 401, et seq., and Supplemental Security Income (“SSI”) under Title XVI of the Social

Security Act, 42 U.S.C. §§ 1381, et seq. Plaintiff has filed a brief in support of the Complaint

(Doc. 12), Defendant has filed a brief in support of the Answer (Doc. 13), and Plaintiff has filed

a reply brief (Doc. 14). The parties have consented to the jurisdiction of the undersigned United

States Magistrate Judge pursuant to Title 28 U.S.C. § 636(c) (Doc. 9).

                                 I. PROCEDURAL HISTORY

       Plaintiff filed his applications for DIB and SSI on July 13, 2017 (Tr. 238-48). Plaintiff

was initially denied on October 11, 2017, and he filed a Request for Hearing before an

Administrative Law Judge (“ALJ”) (Tr. 170-71, 179-80). After a hearing, by decision dated

June 20, 2019, the ALJ found Plaintiff not disabled (Tr. 78-96). On December 11, 2019, the
Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 2 of 11 PageID #: 941




Appeals Council issued a decision denying Plaintiff’s request for review (Tr. 1-7). As such, the

ALJ’s decision stands as the final decision of the Commissioner.

                                  II. DECISION OF THE ALJ

       The ALJ determined that Plaintiff meets the insured status requirements of the Social

Security Act through March 31, 2020 (Tr. 83). The ALJ found Plaintiff has not engaged in

substantial gainful activity since June 16, 2017, the alleged onset date (Id.). The ALJ found

Plaintiff has the severe impairments of hyperimmunoglobulin-D syndrome and degenerative

joint disease of the right wrist, but that no impairment or combination of impairments met or

medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (Tr. 83-85). After considering the entire record, the ALJ determined Plaintiff has the

residual functional capacity (“RFC”) to perform light work with the following limitations (Tr.

85). Plaintiff may never climb ropes, ladders and scaffolds (Id.). Plaintiff may never work at

unprotected heights or with or around hazardous machinery (Id.). Plaintiff may not more than

occasionally stoop, kneel, crouch or crawl (Id.). Plaintiff may not more than occasionally engage

in gross manipulation, power gripping or twisting with the right upper extremity (Id.). Plaintiff

should also avoid concentrated exposure to extreme cold and vibration (Id.). The ALJ found that

Plaintiff is unable to perform any past relevant work but that there are jobs that exist in

significant numbers in the national economy Plaintiff can perform including price marker, photo

copy machine operator, and collator operator (Tr. 89-90). Thus, the ALJ concluded that Plaintiff

has not been under a disability from June 16, 2017, through the date of the decision (Tr. 90-91).

                                    III. LEGAL STANDARD

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. “If a claimant fails




                                                  2
Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 3 of 11 PageID #: 942




to meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). In this sequential analysis, the

claimant first cannot be engaged in “substantial gainful activity” to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines “severe impairment” as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities. . . .” Id. “‘The sequential evaluation process may

be terminated at step two only when the claimant’s impairment or combination of impairments

would have no more than a minimal impact on [his or] her ability to work.’” Page v. Astrue, 484

F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir.

2001), citing Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996)).

       Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d).

If the claimant has one of, or the medical equivalent of, these impairments, then the claimant is

per se disabled without consideration of the claimant’s age, education, or work history. Id.

       Fourth, the impairment must prevent the claimant from doing past relevant work. 20

C.F.R. §§ 416.920(f), 404.1520(f). The burden rests with the claimant at this fourth step to

establish his or her RFC. Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008) (“Through step

four of this analysis, the claimant has the burden of showing that she is disabled.”). The ALJ

will review a claimant’s RFC and the physical and mental demands of the work the claimant has

done in the past. 20 C.F.R. § 404.1520(f).




                                                  3
Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 4 of 11 PageID #: 943




       Fifth, the severe impairment must prevent the claimant from doing any other work. 20

C.F.R. §§ 416.920(g), 404.1520(g). At this fifth step of the sequential analysis, the

Commissioner has the burden of production to show evidence of other jobs in the national

economy that can be performed by a person with the claimant’s RFC. Steed, 524 F.3d at 874

n.3. If the claimant meets these standards, the ALJ will find the claimant to be disabled. “The

ultimate burden of persuasion to prove disability, however, remains with the claimant.” Young v.

Apfel, 221 F.3d 1065, 1069 n.5 (8th Cir. 2000). See also Harris v. Barnhart, 356 F.3d 926, 931

n.2 (8th Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003)); Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove disability and to demonstrate

RFC remains on the claimant, even when the burden of production shifts to the Commissioner at

step five.”). Even if a court finds that there is a preponderance of the evidence against the ALJ’s

decision, the decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). “Substantial evidence is less than a preponderance but

is enough that a reasonable mind would find it adequate to support the Commissioner’s

conclusion.” Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002). See also Cox v.

Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

       It is not the job of the district court to re-weigh the evidence or review the factual record

de novo. Cox, 495 F.3d at 617. Instead, the district court must simply determine whether the

quantity and quality of evidence is enough so that a reasonable mind might find it adequate to

support the ALJ’s conclusion. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (citing

McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)). Weighing the evidence is a function of

the ALJ, who is the fact-finder. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004).

Thus, an administrative decision which is supported by substantial evidence is not subject to




                                                 4
Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 5 of 11 PageID #: 944




reversal merely because substantial evidence may also support an opposite conclusion or because

the reviewing court would have decided differently. Krogmeier, 294 F.3d at 1022.

                                        IV. DISCUSSION

       In his appeal of the Commissioner’s decision, Plaintiff asserts that the ALJ failed to

properly include the effects of Plaintiff’s migraine headaches in the RFC determination (Doc. 12

at 7). Specifically, Plaintiff argues that the ALJ erred in determining that Plaintiff’s migraine

headaches caused by an arachnoid cyst of the brain not to be a severe impairment and Plaintiff

was harmed when the ALJ failed to consider the effects of the migraines in the RFC

determination (Id.). Because the ALJ erred in not finding that Plaintiff’s migraine headaches to

be a severe impairment, the Court will remand this action to the Commissioner.

       At Step 2, the Commissioner must determine whether a claimant has a severe

impairment. “An impairment or combination of impairments is not severe if it does not

significantly limit your physical or mental ability to do basic work activities.” 20 C.F.R.

§§ 404.1521, 416.921. While a claimant has the burden of showing a severe impairment that

severely limits his physical or mental ability to perform basic work activities, the burden “is not

great” and “[t]he sequential evaluation process may be terminated at step two only when the

claimant’s impairment or combination of impairments would have no more than a minimal

impact on [his] ability to work.” Caviness, 250 F.3d at 605. Basic work activities are those

“abilities and aptitudes necessary to do most jobs.” 20 C.F.R. §§ 404.1521(b), 416.921(b). The

RFC determination is the most a claimant is capable of doing despite the combined effects of

both the claimant’s severe and non-severe impairments. Ford v. Astrue, 518 F.3d 979, 981 (8th

Cir. 2008).




                                                 5
Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 6 of 11 PageID #: 945




       The ALJ erred in not finding Plaintiff’s migraine headaches caused by an arachnoid cyst

of the brain to be a severe impairment. First, Plaintiff listed migraines and arachnoid cyst of the

brain as impairments on his application (Tr. 138, 154, 262). See cf. Dunahoo v. Apfel, 241 F.3d

1033, 1039 (8th Cir. 2001) (observing that a failure to allege depression in an application for

benefits is significant, even if the evidence of depression was later developed). An arachnoid

cyst is a fluid-filled cyst lined with the arachnoid membrane, one of the three membranes

protecting the brain and spinal cord. Such cysts are usually congenital in origin and may cause

headaches. Stedman’s Medical Dictionary, 223320 (2014); John Hopkins Med., Arachnoid

Cysts, https://www.hopkinsmedicine.org/health/conditions-and-diseases/arachnoid-cysts (last

visited Dec. 4, 2020). Indeed, the record is replete with Plaintiff’s reports of migraine

headaches. During the hearing, Plaintiff testified that he went to the ER with “stroke-like

symptoms” and it “[t]urned out it was a chronic migraine” (Tr. 102). Plaintiff described these

migraines as extreme headaches, encompassing “all my head” with shortness of breath (Tr. 102).

He explained that he experiences “auras” which includes sensitivity to light and/or sound,

dizziness, foggy, weird vision, and occasional slurred speed (Tr. 102). While Plaintiff also

testified that his medications helped with his headaches, he also indicated that his doctors

recommended that he “stay in the dark” and engage in “slow breathing” like mediation (Tr. 102).

Plaintiff reported getting four migraines a month for varying lengths of time—a few minutes, a

few hours or all day (Tr. 122).

       The medical record further supports Plaintiff’s self-reports. Plaintiff discontinued work

in June 2017 due to headaches (Tr. 102, 475, 496). Plaintiff initially presented to the emergency

room on June 6, 2017, with a headache behind the left eye, shortness of breath, and dizziness

with tingling in the left arm (Tr. 452-54). He was diagnosed with a headache as a result of an




                                                 6
    Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 7 of 11 PageID #: 946




arachnoid cyst of the brain and directed to follow up with the brain and spine center (Tr. 454).

Plaintiff’s diagnoses was confirmed by CT Scan and MRI; “Moderate size arachnoid cyst

adjacent to the superior aspects of the anterior portion of the left tentorium” (Tr. 458-59).

Plaintiff followed up with neurology and reported that he experienced headaches daily starting

on June 6, 2017 (Tr. 497). On August 15, 2017, Plaintiff presented for his first Botox injection

(Tr. 489-90). Botox is an FDA-approved treatment for chronic migraines, defined as headache

on 15 or more days a month.1 At that visit, Plaintiff reported daily headaches (Tr. 489-90). At

his four-week follow-up, Plaintiff reported that his headaches decreased by a total of 15 days per

month with only 13 headaches including 5 migraines over the prior month (Tr. 475-77).

         In the interim, consultative examiner Dr. Yasuo Ishida, M.D., after examination on

September 5, 2017, noted Plaintiff’s reports that he has migraines twice a week that can last all

day with treatment and found Plaintiff to have migraine headaches as a result of an arachnoid

cyst (Tr. 475-77). Plaintiff presented for his second Botox treatment in November 2017 and, in

December, Plaintiff reported a reduction to 10-12 headaches per month, each lasting from 4

hours up to 2 days (Tr. 758, 761-62). A third Botox treatment was administered in February

2018 (Tr. 757-58). While the treatments appear to have been effective in reducing the overall

number of headaches Plaintiff had in any given month, reports from March 2018 indicate that the

Botox was only working for short periods and Plaintiff was not experiencing any lasting benefits

(Tr. 524). In July 2018, Plaintiff reported a month without migraines but that they started again

in June, a year after Plaintiff’s alleged onset date, with daily headaches (Tr. 528). Plaintiff’s

medications were updated, accordingly (Tr. 529). In August 2018, Plaintiff reported headaches 7




1
 Botox for Migraine, Am. Migraine Found. (Jun. 14, 2017), https://americanmigraine
foundation.org/resource-library/botox-for-migraine/.


                                                  7
Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 8 of 11 PageID #: 947




days per month, lasting 8 hours (Tr. 530). Plaintiff reported 4 headaches per month in November

2018 and had fourth round of Botox treatment (Tr. 532-534).

       Relying on the October 11, 2017 report by state agency physician Dr. John Jung, M.D.

(“Dr. Jung”), the ALJ found Plaintiff’s migraine headaches to be nonsevere as Dr. Jung indicated

that the severity of this condition was not expect to meet the durational requirements (Tr. 89).

Indeed, in the RFC analysis associated with Plaintiff’s concurrent denial, Dr. Jung stated:

       The [claimant] has had recent onset of recurrent headaches suspected to be secondary to
       an arachnoid cyst. He was just started on [treatment] and has shown some response.
       While [headaches] are still frequent it is anticipated that there will be further
       improvement now that he is receiving [treatment], and there is no functional deficit.
       Severity of condition is not expected to meet duration.

(Tr. 150-51, 167). At the time of this opinion, as detailed by Dr. Jung, Plaintiff had recently

received his first Botox injection and seen significant improvement (Tr. 150, 166). Plaintiff

reported thirteen headaches over the last month, five of them migraines, and an overall decrease

in headaches of fifteen days per month (Tr. 150, 166).

       In addition to his reliance on Dr. Jung’s opinion, the ALJ further detailed some of the

medical history as outlined above (Tr. 86-87). However, the ALJ failed to address any records

after March 2018 even though records addressing Plaintiff’s migraines were available beyond

that period. Specifically, a November 2018 record indicates that Plaintiff experienced 4

headaches per month and was administered a fourth round of Botox treatment (Tr. 532). Further,

the ALJ appears to have inappropriately relied on the opinion of Dr. Jung, a state agency

physician, whose opinion reflected the records from a point early in the relevant period. The

ALJ also failed to address the apparent conflict between the conclusion of Dr. Jung that the

condition was not expected to meet the durational requirement and the entirety of the medical

record, especially those records from Plaintiff’s treating neurologist. Noerper v. Saul, 964 F.3d




                                                 8
Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 9 of 11 PageID #: 948




738, 747 (8th Cir. 2020) (finding the Commissioner had failed to meet his duty to develop the

record when the ALJ relied on the opinion of a state agency physician predating the majority of

treatment and failed to properly discuss a choice between conflicting medical evidence).

       Finally, and perhaps most importantly, the ALJ did not consider Plaintiff’s migraine

headaches when determining Plaintiff’s RFC. Ford, 518 F.3d at 981. See also Brockman v.

Berryhill, No. 2:16-CV-00032 JAR, 2017 WL 4339502, at *4 (E.D. Mo. Sept. 29, 2017); 20

C.F.R. §§ 404.1545(a)(2), 416.945(a)(2) (“If you have more than one impairment. We will

consider all of your medically determinable impairments of which we are aware, including your

medically determinable impairments that are not ‘severe,’ as explained in §§ 404.1520(c),

404.1521, and 404.1523, when we assess your residual functional capacity.”). Instead, in

addressing Plaintiff’s migraine headaches, the ALJ found the migraine headaches to be

nonsevere as the severity of Plaintiff’s condition would not meet the durational requirement (Tr.

89). In doing so, the ALJ noted that Dr. Jung found that Plaintiff was not experiencing any

functional deficit (Id.). Indeed, the ALJ’s RFC determination does not apparently include any

limitations relating to Plaintiff’s migraine headaches (Tr. 85). Cf. Givans v. Astrue, No. 4:10-

CV417-CDP, 2012 WL 1060123, at *17 (E.D. Mo. March 29, 2012) (holding that even if the

ALJ erred in failing to find one of the plaintiff's impairments to be severe, the error was harmless

because the ALJ found other severe impairments and considered both those impairments and the

plaintiff's non-severe impairments when determining Plaintiff’s RFC). Instead, the

Commissioner asserts that Plaintiff’s cognitive tasks appear to be largely unaffected as indicated

by Plaintiff’s activities of daily living, specifically Plaintiff’s testimony that he was attempting to

complete his GED (Doc. 13 at 7). Plaintiff testified that he was working on his own to study for

his GED and taking the necessary series of tests as scheduled (Tr. 101, 108-09). As noted by the




                                                   9
Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 10 of 11 PageID #: 949




Commissioner, Plaintiff also plays video games (Tr. 299, 304). However, Plaintiff indicates that

the way in which he engages in these activities has significantly changed in light of his

impairments; “[f]or all of my hobbies and interests, they very [sic] in change due to my . . .

headaches, due to my cyst on brain” (Tr. 299-300). He notes that whenever he does physical

activity he has “stroke like symptoms” (Tr. 302). As indicated above, these assertions are

supported by the medical record. Just because Plaintiff may be capable of completing some

activities, such as studying on his own time for his GED, does not necessarily mean that he

would be able to maintain competitive employment. A claimant need not be totally bedridden to

be disabled. Reed v. Barnhart, 399 F.3d 917, 923 (8th Cir. 2005); Haggard v. Apfel, 175 F.3d

591, 594 (8th Cir. 1999). See also Tilley v. Astrue, 580 F.3d 675, 681 (8th Cir. 2009)

(“[Plaintiff’s] ability to engage in some life activities, despite the pain it caused her, does not

mean she retained the ability to work.”). Further, as recently as November 2018, Plaintiff

reported headaches 4 times a month lasting 8 hours and the vocational expert in this case testified

that competitive employment would be precluded if an individual would consistently miss two or

more days a month or would have to show up late to work, leave work early, or step away from

work for the equivalent of an additional break time at a random time, once a week (Tr. 134).

        Accordingly, the Court finds that remand is required because the ALJ’s determination

that Plaintiff’s migraine headaches were not a severe impairment is not supported by substantial

evidence.

                                         V. CONCLUSION

        For the foregoing reasons, the Court finds the ALJ’s decision was not based on

substantial evidence in the record as a whole and should be reversed and remanded. On remand,

the ALJ is directed to reconsider Plaintiff’s severe impairments at step two; further develop the




                                                  10
Case: 4:20-cv-00174-NCC Doc. #: 18 Filed: 12/28/20 Page: 11 of 11 PageID #: 950




medical record if necessary; and then proceed through the sequential evaluation process before

issuing a new decision.

       IT IS HEREBY ORDERED that this action is REVERSED AND REMANDED to the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further consideration in

accordance with this Memorandum and Order.

       A separate Judgment will accompany this Order.

Dated this 28th day of December, 2020.
                                                       /s/ Noelle C. Collins
                                                    NOELLE C. COLLINS
                                                    UNITED STATES MAGISTRATE JUDGE




                                               11
